Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03 January 2022 has been entered. Claims 1-4, 6-9, and 15 remain pending in the application. 

	Response to Arguments
Applicant’s arguments, see Pgs. 5-6, filed 03 January 2022, with respect to claims and 15 have been fully considered and are persuasive.  The rejection of 10 November 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-9, and 15 allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner was unable to find any prior art that teaches “the prediction table receives an index corresponding to a selected cache set of the cache memory, and provides the confidence values of a selected set according to the index”, thus the Examiner finds this limitation to be novel and inventive. Indexing into a prediction table is typically done using tag, or address, or a combination of both, indexing into a prediction table using solely the set is not taught by the prior art. Similarly, while . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132